Citation Nr: 0519850	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-30 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical 
and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left total knee replacement, currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from December 1960 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO rating decision which denied a 
rating in excess of 30 percent for left knee replacement and 
denied entitlement to a TDIU rating.  In April 2005 the 
veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


REMAND

A review of the claims file shows that in June 2003 the RO 
sent to the veteran a letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159(b).  This letter, however, only pertained 
to the veteran's claim for a TDIU rating and is therefore not 
sufficient for his increased rating claim.  With regard to 
the claim for an increased rating for residuals of a left 
knee replacement, the Board notes that the RO has not yet 
notified the veteran, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159(b) of what information and evidence is 
necessary to substantiate this claim.  The veteran has also 
not been notified which portion of any such information or 
evidence is to be provided by him and which portion must be 
provided by VA, and that he should provide any evidence in 
his possession that pertains to his increased rating claim.  
This should be done.  

Additionally, in July 2005, the Board received evidence from 
the veteran's representative, but neither the veteran nor the 
representative waived initial consideration of this evidence 
by the RO.  This means that for due process reasons the case 
must be remanded, since the Board cannot consider the 
evidence in the first instance.  See 38 C.F.R. § 20.1304, as 
amended by 69 Fed. Reg. 53,807 (September 3, 2004).  

The additional evidence - a VA treatment note dated in June 
2005 - indicates the veteran was seen by orthopedics in 
October 2004.  The last VA outpatient treatment record in the 
file is dated in August 2003.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  A request for the 2004 VA medical records must 
be made since the evidence is not currently complete.  

Finally, since it has been more than two years since the 
veteran was afforded a Compensation and Pension (C&P) 
examination, the Board will also take this opportunity to 
schedule another examination, so the current status of his 
disability can be ascertained.  

The veteran also claims that he is entitled to a TDIU rating 
as a result of his service-connected left knee replacement.  
The Board finds that the issue of an increased rating for 
left knee replacement raises questions as to the parameters 
of the veteran's disability and is inextricably intertwined 
with the issue of entitlement to a TDIU rating.  Therefore, 
the Board may not properly review the veteran's claim for 
entitlement to TDIU until the claim of entitlement to an 
increased rating for left knee replacement is adjudicated.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).


Accordingly, the Board remands this case for the following: 

1.  The RO should send the veteran a 
notice letter in compliance with 
38 U.S.C.A. § 5103(a).  Such notice 
should specifically (1) apprise him of 
the evidence and information necessary to 
substantiate his claim for an increased 
rating; and (2) inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information.  
The notice should also specifically 
request that he provide VA with any 
evidence in his possession that pertains 
to his increased rating claim or TDIU 
claim now before the Board on appeal.    

2.  Obtain the veteran's October 2004 
orthopedic records from the VA Medical 
Center in Wichita.  Also obtain any notes 
concerning treatment for the knee post-
dating June 2005, if any.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  After obtaining the above-referenced 
VA records, to the extent available, 
schedule the veteran for an appropriate 
VA examination.  The claims file should 
be provided to the examiner for review in 
conjunction with the examination.

The examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  All 
functional limitations resulting from the 
service-connected left knee disorder are 
to be identified, including whether there 
is any pain, weakened


movement, excess fatigability or 
incoordination on movement of the knee.  

The examiner should discuss the effect 
the veteran's service-connected left knee 
disorder has upon his daily activities 
and the relative degree of industrial 
impairment caused by this condition, 
including whether this condition alone 
renders him unable to work. 

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


